Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 6/2/2022 has been considered.
Response to Amendment
The amended specification of the disclosure filed on 8/18/2022 is in proper form and
overcomes the previous objection of the specification.
The amendments to the claims filed on 8/18/2022 have been entered.
Allowable Subject Matter
Claims 1-2, 4, 7-11, 13, 16-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Pattok et al. (US 20180106693 A1) teaches a motor assembly for an electric power steering
system 10 (FIG. 1), comprising:
a motor 24 configured to rotate a motor shaft to apply a drive torque to an output shaft 36 of a steering column 30 (FIGS. 1 and 2, pg. 2, ¶ [0032]);
a circuit card assembly 28 including a torque and angle sensor 132 disposed upon a printed circuit board 130 and configured to measure a differential angle between rotational positions of the output shaft and an input shaft 34 (FIGS. 4 and 5, pg. 3, ¶ [0050], pg. 4, [0056] and [0057]);
a worm shaft coupled to the motor shaft and having a worm disposed helically thereabout and engaging a worm gear (FIG. 1, pg. 2, ¶ [0039] and [0040]),
and wherein the printed circuit board of the circuit card assembly is disposed perpendicular to a rotational axis of the steering column (FIGS. 2 and 3)
but does not teach a motor position sensor configured to measure a rotational position of the motor shaft;
wherein the motor position sensor includes a shaft position wheel disposed on the worm shaft between the motor and the worm gear.
Regarding claims 2, 4, 7-8 and 21, these claims all depend directly from claim 1.
Regarding claim 9, Pattok et al. teaches a motor assembly for an electric power steering system 10 (FIG. 1) comprising:
a motor 24 configured to rotate a motor shaft to apply a drive torque to an output shaft 36 of a steering column 30 (FIGS. 1 and 2, pg. 2, ¶ [0032]);
an enclosure 20, 22 coupled to the motor and containing a circuit card assembly 28 (FIG. 3, pg. 2, ¶ [0032]), the circuit card assembly including a torque and angle sensor 132 disposed upon a printed circuit board 130 and configured to measure a differential angle between rotational positions of the output shaft and an input shaft (FIGS. 4 and 5, pg. 3, ¶ [0050], pg. 4, [0056] and [0057])
 a worm shaft coupled to rotate with the motor shaft, the worm shaft having a worm disposed helically thereabout for driving a worm gear 60 coupled to the output shaft (FIG. 1, pg. 2, ¶ [0039] and [0040]; examiner’s note: while no part number is given to the worm shaft taught by Pattok, disclosure of worm gear 60 being driven by electric motor 24 teaches a worm shaft being coupled to the motor shaft, as a worm shaft driving a worm gear is inherent to all worm gears);
wherein the worm shaft and the worm gear are each disposed within the enclosure (FIG. 1, pg. 2, ¶ [0038] and [0039])
but does not teach a motor position sensor in communication with the circuit card assembly and configured to measure a rotational position of the motor shaft, and
wherein the motor position sensor is attached to the motor shaft on a side of the motor opposite the worm shaft.
Regarding claims 10-11, 13 and 16, these claims all depend directly from claim 9.
Regarding claim 17, Fujii et al. (DE 102005007357 A1) teaches a motor assembly for an electric power steering system 300, 400 (FIGS. 8 and 10) comprising:
a motor 20 configured to rotate a motor shaft 12 to apply a drive torque to an output shaft 2 of a steering column (FIGS. 1 and 2, pg. 2, ¶ [0009]);
a worm shaft 11 coupled to rotate with the motor shaft 12 and having a worm disposed helically thereabout and engaging a worm gear 10 coupled to the output shaft 2;
a coupling 10a, 12a connecting the motor shaft to the worm shaft for transmitting torque therebetween (FIGS. 5, 6, 8 and 10);
a circuit card assembly including a torque and angle sensor 49, 51 disposed upon a printed circuit board 4 and configured to measure a differential angle between rotational positions of the output shaft and an input shaft 1 (FIGS. 10-12, pg. 9, ¶ [0101] – [0102])
but does not teach a bearing supporting the worm shaft between the coupling and the worm gear;
a shaft position wheel disposed on the worm shaft between coupling and the bearing; and
a position sensor configured to measure a rotational position of the shaft position wheel.
	Regarding claims 19, 20 and 22, these claims depend directly or indirectly from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can normally be reached Monday-Friday from 10:00 AM – 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611